Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation
 	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

 	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
 	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
 	(1) “a drive assembly configured to drive the plow” in claim 57.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
(1) “a drive assembly” (claim 57 at line 8) is interpreted as “a lead screw 436, an attachment screw (not shown) can be used to fix the lead screw to the plow, a plow frame 439, a plow motor 440, the plow drive nut 438, a plow belt 442 and plow clutch 441” (paragraphs. 0282-0284 of instant publication application and fig.9A).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 


Reason for Allowance
 	The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record are Ford (US 20110086148) and Louis Bentzman (US 3,573,860).  The prior art of record references neither discloses, or suggests, in combination with the other limitations of independent claim 37, a plow wiper biased to an upward position and configured to engage with the plow when the plow transitions from the distal position to the proximal position, the plow wiper configured to move down a proximal surface of the plow to wipe the proximal surface of the plow. 
 	Ford shows a plow 42 is translate by a carriage 14 and rails 36.  However, Ford does not show a plow wiper biased to an upward position and configured to engage with the plow when the plow transitions from the distal position to the proximal position, the plow wiper configured to move down a proximal surface of the plow to wipe the proximal surface of the plow.
 	Louis shows a plow 340 that is translate from a first positon to a second position (figs.26-30) that engages with a stationary guide rail or a plow wiper (fig.30, 362, 372, 360, 364). However, Louis is silent that a plow wiper biased to an upward position and configured to engage with the plow when the plow transitions from the distal position to the proximal position, the plow wiper configured to move down a proximal surface of the plow to wipe the proximal surface of the plow.
The prior art of record references neither discloses, or suggests, in combination with the other limitations of independent claim 54, a lead screw wiper configured to wipe the lead screw as the lead screw moves in a distal direction, wherein the lead screw wiper is configured to rotate about a longitudinal axis of the lead screw. 

 	The prior art of record references neither discloses, or suggests, in combination with the other limitations of independent claim 56, wherein the plow comprises a plow head and a plow blade, wherein the plow blade is removably attached to the plow head.	

 	The prior art of record references neither discloses, or suggests, in combination with the other limitations of independent claim 57, a drive assembly configured to drive the plow.


Examiner’s Comment
 	(1) IDS filed on 10/13/2020 is considered.
 	(2) Applicant argues “drawing objection … however, as explained in the originally filed specification, this feature is demonstrated in FIGS 4E and 4F, See [0299]” on page 5 of remark.
 	In response, examiner agreed that there is support for drawing objection. Thus, drawing objections have been withdrawn.
 	(3) Applicant argues “35 USC 112 … [0299] of the originally filed specification explains that the plow can be transitioned from distal position to the proximal position” on pages 5-6 of remark.
 	In response, examiner agreed that there is support for the claim language. Thus, 35 USC 112 rejections have been withdrawn. 

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107.  The examiner can normally be reached on Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIMMY CHOU/Primary Examiner, Art Unit 3761